EXHIBIT 10(viii)(b)





EMPLOYMENT AGREEMENT







                    THIS AGREEMENT, effective _____________, is between THE
CLOROX COMPANY, a Delaware corporation (the "Company"), and ______________ (the
"Executive").





RECITAL



                    The Company and the Executive want to enter a written
agreement concerning the terms of the Executive's employment with the Company
and the terms of the termination of that employment.





TERMS OF AGREEMENT



1.       Term of Employment.



          (a)          Basic Term.  The term of this Agreement shall commence on
the effective date of this Agreement and end upon the earliest of (i) the second
anniversary thereof (the "Term Date"), as, and to the extent, extended under
Section 1 (b), (ii) the date upon which the Executive's employment is terminated
in accordance with Section 4, and (iii) the first day of the month following the
Executive's 65th birthday.



Extension of Term.  Subject to Section 1(a)(iii) and to Section 4, the Term Date
will be automatically extended from the inception of this Agreement until the
Company gives the Executive written notice that automatic extension has ceased
and that this Agreement is to be terminated on the Term Date as extended to that
point.  The Company's right not to extend the Agreement shall be with or without
cause, and the Company's exercise of its right not to extend the Agreement will
not necessarily terminate the Executive's employment with the Company.

               

(c)   Certain Definitions.



The "Average Annual Bonus" shall mean the average annual bonus the Executive
received for the three (3) completed fiscal years immediately preceding the Date
of Termination under the Company’s Annual Incentive Plan (“AIP Plan”) and/or the
Company’s Executive Incentive Compensation Plan (“EIC Plan”), provided that the
First Year Bonus Target, shall be used in the average computation for any year
in which the Executive was not eligible to participate in the AIP Plan and /or
the EIC Plan for the full fiscal year.



(ii) “Bonus Target” means the annual bonus that the Executive would have
received in a fiscal year under the AIP Plan and/or the EIC Plan, if the target
goals had been achieved.



(iii) “First Year Bonus Target” means the Executive’s Bonus Target as of June 30
for the first fiscal year in which he was eligible to participate in the AIP
Plan and/or the EIC Plan.



2.       Position, Duties, Responsibilities.



          (a)          Position.  The Company agrees to continue the Executive
in its employ, and the Executive agrees to continue employment with the Company
subject to the terms and conditions of this Agreement.  The Executive shall
devote his best efforts and the equivalent of full time employment to the
performance of the services customarily incident to the Executive's current
office and to such other services as may be reasonably requested by the Board. 
The Company shall retain full direction and control of the means and methods by
which the Executive performs the above services and of the place(s) at which
such services are to be rendered.



          (b)          Other Activities.  Excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal hours to the business and affairs of
the Company, and to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive's reasonable best
efforts to perform faithfully and efficiently such responsibilities.  It shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions on a part-time
basis not to exceed five hours per week in the aggregate and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement.  It is expressly understood and agreed that to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company.



3.       Salary; Incentive Compensation; Benefits; Expenses.



          a)          Salary.  In consideration of the services to be rendered
hereunder, including, without limitation, services to any Affiliated Company,
the Executive shall be paid an annual base salary ("Annual Base Salary")
beginning at the level being paid on the effective date, payable at the times
and pursuant to the procedures regularly established, and as they may be
amended, by the Company during the course of this Agreement.  The Annual Base
Salary shall be reviewed periodically in accordance with the Company's regular
administrative practice for adjusting salaries of Executive Officers (the
Chairman of the Board, the CEO, the President and other members of the
Management Executive Committee).  The Company may reduce the Executive's salary
only if the salaries of other Executive Officers of the Company are at the same
time being similarly adjusted and if the percentage reduction in the Executive's
salary does not exceed that of the other Executive Officers.



          (b)          Annual Incentive Plan; Executive Incentive Compensation
Plan; Long Term Compensation Program.  The Executive shall be entitled to
participate in the Company's Annual Incentive Plan (the “AIP Plan”), the
Executive Incentive Compensation Plan (the "EIC Plan") and Stock-Based Long-Term
Compensation Program (the "LTC Program") in accordance with the Company's
practice for administering the AIP Plan, the EIC Plan and the LTC Program with
respect to Executive Officers, unless the Company suspends or terminates one or
more of the AIP Plan, the EIC Plan or the LTC Program.  For purposes of this
Agreement, "LTC Program" encompasses Stock-Based Awards made to the Executive
under the 1987 Long-Term Incentive Plan, 1996 Stock Incentive Plan or any
subsequent stock-based incentive compensation plan.



          (c)          Benefits.  As he becomes eligible therefor, the Company
shall provide the Executive with the right to participate in and to receive
benefits from all present and future welfare benefit plans, practices, policies
and programs (including without limitation, medical, prescription drugs, dental,
disability, salary continuance, severance pay, employee life, group life,
accidental death and travel accident insurance plans and programs), all
incentive savings and retirement plans, practices and programs, including
without limitation the Supplemental Executive Retirement Plan (the "SERP"), and
all similar benefits, made available generally to Executive Officers of the
Company.  The Executive shall be entitled to annual vacation as determined in
accordance with Company policy, which shall be taken with the prior approval of
the Company.  The amount and extent of benefits to which Executive is entitled
shall be governed by each specific benefit plan, as it may be amended from time
to time.  The Executive shall also be entitled to the death and disability
benefits described in Section 4.  The Company may suspend or terminate any
benefit plan described in this Section 3(c).



          (d)          Expenses.  The Company shall reimburse the Executive for
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties hereunder in accordance with the Company's general
policies, as they may be amended from time to time during the course of this
Agreement.



4.          Termination of Employment.



          (a)          By Death.  The Executive's employment shall terminate
automatically upon his death.  The Company shall pay to the Executive's
beneficiaries or estate, as appropriate, the salary to which he is entitled
pursuant to Section 3 (a) through the end of the month in which death occurs. 
The Company shall also pay the Executive's beneficiaries or estate, as
appropriate, a pro rata portion (through the date of death) of the Executive's
target AIP and EIC Plan award for the fiscal year of his death.  After the
payments called for in this Section 4(a) are made, the Company’s obligations
hereunder shall terminate.  This Section shall not affect entitlement of the
Executive's estate or beneficiaries to death benefits under any benefit plan of
the Company.



          (b)          By Disability.  Should the Executive begin to receive
benefits under the Company's Long Term Disability Plan, the Executive's
employment may terminate at the Company's option.  If the Company so elects, the
Company shall pay the salary to which the Executive is entitled pursuant to
Section 3(a) through the date of termination, and in lieu of any AIP and EIC
Plan award under Section 3(b) for the fiscal year in which termination occurs,
the Company shall pay the Executive a pro rata portion (through the termination
date) of the Executive's target AIP and EIC Plan award for the fiscal year of
the termination.  Thereafter the Company's obligations hereunder shall
terminate.



          (c)          By Company For Cause.  The Company may terminate the
Executive's employment for Cause (as defined below) at any time without notice
and without liability.  The Company shall pay the Executive the salary to which
he is entitled pursuant to Section 3(a) through the end of the day upon which
termination occurs, and thereafter the Company's obligations hereunder shall
terminate. The Executive shall not be entitled to any AIP and EIC Plan award
pursuant to Section 3(b) for the fiscal year in which termination occurs. 
Termination shall be for Cause if:



                    (i) the Executive willfully neglects significant duties he
is required to perform or willfully violates material Company policy, and, after
being warned in writing, continues to neglect such duties or continues to
violate the specified Company policy;



                    (ii) the Executive commits a material act of dishonesty,
fraud, misrepresentation or other act of moral turpitude;



                      (iii) the Executive exhibits gross negligence in the
course of employment;



                    (iv) the Executive fails to obey a lawful direction of the
Board of Directors; or



                        (v) the Executive acts in any other manner inconsistent
with the Company’s best interests and values.



          (d)          By the Executive or the Company At Will.



                    (i) Termination by the Company.  The Company may, at any
time, terminate the Executive's employment without Cause.  If the Company does
so, the severance payment provisions of Section 6 shall apply and the Company
shall have no additional liability.  The Executive hereby agrees that the
Company may dismiss him under this Section 4(d)(i) without regard (A) to any
general or specific policies (whether written or oral) of the Company relating
to the employment or termination of its employees, or (B) to any statements made
to the Executive, whether made orally or contained in any document, pertaining
to the Executive's relationship with the Company.  Nothing in this Section
4(d)(i) shall prevent the Company from exercising its right under Section 4(c)
to terminate the Executive's employment for Cause, and such a termination
(regardless of when made) shall not give rise to damages under Section 6.



                       (ii) Termination by the Executive.  Except in the case of
Retirement as provided in Section 4(d)(iii), the Executive may, upon giving at
least 10 business days' written notice to the Company, terminate his employment,
without liability, for any reason.  If the Executive terminates his employment
pursuant to this Section 4(d)(ii), the Company shall pay the Executive  the
salary  to which he is entitled pursuant to Section 3(a) through the end of the
10 business days notice period, and thereafter the Company's obligations
hereunder shall terminate.  The Executive shall not be entitled to any AIP and
EIC Plan award pursuant to Section 3(b) for the fiscal year in which he
terminates.



                    (iii) The Executive's Retirement.  If the Executive is
eligible to begin receiving benefits pursuant to the SERP, then upon giving at
least three month's written notice to the Company of his election to do so, the
Executive may terminate his employment and begin receiving SERP benefits.  Such
a termination constitutes "Retirement" for purposes of this Agreement.  Upon the
Executive's Retirement, the Company shall pay the Executive the salary to which
he is entitled pursuant to Section 3(a) through the last day of his employment. 
In addition, the Executive shall be entitled to receive a pro rata portion
calculated upon the proportion of the fiscal year during which the Executive was
employed of the Executive's AIP and/or EIC Plan award for the fiscal year of his
Retirement.  The award will be paid after the close of the fiscal year at the
same time that AIP and EIC Plan award payments are made to employed Executives. 
The award will be a percentage of the Executive's AIP and/or EIC Plan target
award for that fiscal year based upon the application of the overall corporate
results factor and the division and/or functional results factor, if applicable,
of the AIP and/or EIC Plan award calculation matrix.  The award will not be
based on any personal objectives factor; thus, the individual modifier to be
applied to the corporate and business and/or functional results will be
calculated at 100%.



          (e)          Termination Obligations.



                    (i) The Executive hereby acknowledges and agrees that all
personal property and equipment furnished to or prepared by the Executive in the
course of or incident to his employment, belong to the Company and shall, if
physically returnable, be promptly returned to the Company upon termination of
his employment.  "Personal property" includes, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, computer media or materials, or copies thereof, and Proprietary
Information (as defined below).  Following termination, the Executive will not
retain any written or other tangible material containing any Proprietary
Information.



                    (ii) Upon termination of his employment, the Executive shall
be deemed to have resigned from all offices and directorships then held with the
Company or any Affiliated Company, and will execute a letter of resignation if
requested.



                    (iii) The Executive's obligations under Sections 4(e), 5, 7
and 14 shall survive termination of his employment and the expiration of this
Agreement.



5.       Post Termination Obligations.



          (a)          Proprietary Information Defined.  "Proprietary
Information" is all information and any idea in whatever form, tangible or
intangible, pertaining in any manner to the business of the Company or any
Affiliated Company, or to its clients, consultants, or business associates,
unless:  (i) the information is or becomes publicly known through lawful means;
(ii) the information was rightfully in the Executive's possession or part of his
general knowledge prior to his employment by the Company; or (iii) the
information is disclosed to the Executive without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and did not learn of it, directly or
indirectly, from the Company.



          (b)          General Restrictions on Use of Proprietary Information. 
The Executive agrees to hold all Proprietary Information in strict confidence
and trust for the sole benefit of the Company and not to, directly or
indirectly, disclose, use, copy, publish, summarize, or remove from Company's
premises any Proprietary Information (or remove from the premises any other
property of the Company), except (i) during his employment to the extent
necessary to carry out the Executive's responsibilities under this Agreement,
and (ii) after termination of his employment as specifically authorized in
writing by the Board.



          (c)          Non-Solicitation and Non-Raiding.  To forestall the
disclosure or use of Proprietary Information in breach of Section 5(b), and in
consideration of this Agreement, Executive agrees that for a period of two years
after termination of his employment, he shall not, for himself or any third
party, directly or indirectly (i) divert or attempt to divert from the Company
(or any Affiliated Company) any business of any kind in which it is engaged,
including, without limitation, the solicitation of its customers as to products
which are directly competitive with products sold by the Company at the time of
the Executive's termination, or interference with any of its suppliers or
customers, or (ii) solicit for employment any person employed by the Company, or
by any Affiliated Company, during the period of such person's employment and for
a period of one year after the termination of such person's employment with the
Company.



          (d)          Contacts with the Press.  Following termination, the
Executive will continue to abide by the Company's policy that prohibits
discussing any aspect of Company business with representatives of the press
without first obtaining the permission of the Company's Public Relations
Department.



          (e)          Remedies.  Nothing in this Section 5 is intended to limit
any remedy of the Company under the California Uniform Trade Secrets Act
(California Civil Code Section 3426), or otherwise available under law.



6.          Severance Payments; Requirement of Mitigation; Release.



          (a)          Severance Payments.  The Company and the Executive
acknowledge that it would be impractical or extremely difficult to fix the
Executive's actual damages in the case of termination at will by the Company
pursuant to Section 4(d)(i).  Therefore, in the event of such a termination and
notwithstanding any other provision of this Agreement, in exchange for and in
consideration of Executive's execution and non-revocation of a General Release
("Release") in a form substantially equivalent to the attached Exhibit, and
subject to the mitigation provisions of Section 6(b), the Executive shall be
entitled to severance payments made up of the following components:



                    (i) Salary Component.



                           Payment, promptly after termination, of a lump sum
amount equal to salary, at a monthly rate equal to the highest monthly base
salary rate in effect during the twelve month period preceding the termination
of employment times the number of months in the remaining term of this Agreement
as determined in Sections 1(a)(i) or (iii) had the termination not occurred, or
until the Executive's death if that occurs first (the "Severance Payment
Period"). 

                     

(ii) AIP and EIC Plan Components.



                                    (A) Payment, promptly after termination, of
a lump sum amount equal to 75% of his Average Annual Bonus, prorated to the date
of termination.



                                (B) In addition, payment, promptly after
termination, of a lump sum amount equal to 75% of the Executive's Average Annual
Bonus times the number of months remaining in the Severance Payment Period
divided by twelve (12).



                    (iii) Medical/Dental Plans Component.



                                (A) Continuation for the Severance Payment
Period on the same basis as an employee of the Company of the right to
participate in any Medical and/or Dental Benefit Plans as and if offered by the
Company to its salaried employees.  The Executive shall not participate in any
other Company sponsored welfare benefit plans after the termination of
employment.



                                (B) In addition, if at the end of the Severance
Payment Period the Executive will be age 55 or older and at least 10 years will
have passed since the beginning of the Executive's last period of employment
with the Company, continuation of the right to participate in Medical and/or
Dental Plans as and if offered to former employees whose employment terminated
at or after age 55 with ten or more years of service on the same terms and
conditions as for such former employees including premium contributions from the
Executive as in effect from time to time.  Such right to participate shall apply
from the time such coverage would otherwise terminate pursuant to (iii)(a) and
shall continue until the Executive attains age 65; thereafter the Executive may
participate in the Company's Retiree Health Plan as and if it may exist from
time to time in the future, if he would be eligible to participate pursuant to
the terms of that Plan.



                       (iv) SERP Component.



                       Continuation of benefit credits and service accruals
under the SERP during the Severance Payment Period, if, at the end of that
period and taking into account such service accruals the Executive will be age
55 or older and will be credited with ten or more years of service under the
SERP.  During this period, benefit credits shall be based on the compensation
required to be paid under (i) and (ii)(A) and (B), above, without regard to any
adjustment made pursuant to paragraph 6(b) below.



                    (v) LTC Program Component.



                                   (A) If the Executive qualifies for
continuation of benefit credits and service accruals under the SERP pursuant to
(iv) above, then for purposes of the LTC Programs his termination of employment
will be deemed to be a Termination of Employment Due to Retirement occurring at
the end of the Severance Payment Period if the Executive irrevocably elects
prior to the beginning of the Severance Payment Period to begin retirement
benefits under the Company's Pension Plan and the SERP at the conclusion of the
Severance Payment Period.  If he does not so elect, all LTC Program awards which
remain at the date of termination will be treated pursuant to subsection (B)
below.



                                (B) If the Executive does not qualify for
continuation of benefit credits and service accruals under the SERP pursuant to
(iv) above, or does not make the election described in Section 6(a)(v)(A), then
for purposes of all LTC Program awards, he will be deemed to have terminated
employment on the day prior to the beginning of the Severance Payment Period. 
Whether any LTC Program award is forfeited in such a case will be determined by
the terms of the award and the plan pursuant to which it was awarded.



                    (vi) Automobile Component.



                           The Executive shall be entitled to purchase the
Company-leased automobile, if any, being used by the Executive prior to
termination at the "buyout amount" specified by the vehicle's lessor.



The parties acknowledge that the amounts and benefits provided in (i) through
(vi) above constitute a reasonable estimate of and compensation for any damages
the Executive may suffer as the result of his termination of employment under
this Agreement.



If the Executive does not execute, or having executed, effectively revokes the
Release, the Company will not be obligated to provide any benefits or payments
of any kind to the Executive.



          (b)          Coordination of Benefits.  The Executive's medical and
dental benefit coverage under 6(a)(iii)(A) and/or (B) shall be secondary to
medical and/or dental coverage provided to the Executive by a subsequent
employer and the Executive will make every good faith effort to participate in
any such coverage.  For any period during which the Executive does not make such
a good faith effort the Executive's medical and dental plan coverage under
6(a)(iii)(A) and/or (B) shall be completely suspended.  If medical and dental
benefit coverage ceases to be provided by the subsequent employer, Executive may
have his 6(a)(iii)(A) and/or (B) coverage from the Company become his primary
coverage again.  The Severance Payment Period shall not be subtracted from the
period of months for which the Executive is eligible for benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985.



          (c)          Lack of Participation in Qualified Plans.  Upon
termination of employment the Executive shall cease to participate in any
qualified benefit plan maintained by the Company, such as the Pension Plan and
the 401(k) Plan, and the Executive shall also cease to participate in any
welfare benefit plan maintained by the Company, except as otherwise provided in
(a)(iii) above or under the terms of such plan.  No employee or employer
contributions will be made to any qualified benefit plan based on any bonus paid
after the termination of the Executive's employment.



7.       Successors.



          (a)          This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives.



          (b)          This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.



          (c)          The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.



8.       Notices.  All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand or mailed, postage prepaid, by certified or registered
mail, return receipt requested, and addressed to the Company at:



                                                       The Clorox Company

                                             1221 Broadway

                                             Oakland, CA  94612



                                             Attn:  General Counsel



or to the Executive at the address written below the Executive's signature on
the last page of this document.



Notice of change of address shall be effective only when done in accordance with
this Section.



  9.        Entire Agreement.  Together with the Change of Control Agreement
effective ___________ between the Executive and the Company, the terms of this
Agreement are intended by the parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and may not
be contradicted by evidence of any prior or contemporaneous agreement.  The
parties further intend that this Agreement and said Change of Control Agreement
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding involving either Agreement.  The Change of Control
Agreement and this Agreement supersede any prior Agreements, written or oral,
between the Company and the Executive concerning the terms of his employment.



10.            Amendments; Waivers.  This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by the
Executive and by a duly authorized representative of the Company other than
Executive.  By an instrument in writing similarly executed, either party may
waive compliance by the other party with any provision of this Agreement that
such other party was or is obligated to comply with or perform, provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, or power provided herein or by law or in equity.



11.            Severability; Enforcement.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement.



12.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. 



13.            Executive Acknowledgment.  Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.



14.            Arbitration.  Any controversy between the Executive, his heirs or
estate and the Company or any employee of the Company, including but not limited
to, those involving the construction or application of any of the terms,
provisions or conditions of this Agreement or otherwise arising out of or
related to this Agreement, shall be settled by arbitration before a single
arbitrator in accordance with the then current commercial arbitration rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.  The
location of the arbitration shall be San Francisco, California if the
Executive's current or most recent location of employment with the Company is or
was located in Alameda or Contra Costa County, California.  If it is or was
elsewhere, the arbitration shall be held at the city nearest to the Executive's
last location of employment with the Company that has an office of the American
Arbitration Association.  The arbitrator shall, to the extent that the Executive
prevails in the arbitration, award attorney's fees to the Executive.



15.            Withholdings.  The Company may withhold from any amounts payable
pursuant to this Agreement such Federal, state, local or foreign taxes as shall
be required to be withheld pursuant to any applicable law or regulation.



                     















The parties have duly executed this Agreement as of the effective date that
appears at the beginning of this Agreement.





THE CLOROX COMPANY

The Company











By:                                                                 
                                                

            P. D. Bewley             (Executive)

            It’s Senior Vice President

                                    _________________________

                                    (Address)

                                    _________________________



                                    _________________________






EXHIBIT



GENERAL RELEASE

        

This document is an important one.  You should review it carefully and, if you
agree to it, sign at the end on the line indicated.



You have 21 days to sign this Release, during which time you are advised to
consult with an attorney regarding its terms.



After signing  this  Release,  you  have  seven days to revoke it.  Revocation
should be made in writing and delivered so that it is received by the Corporate
Secretary of The Clorox Company, 1221 Broadway, Oakland, CA 94612 no later than
4:30 p.m. on the seventh day after signing this Release.  If you do revoke this
Release within that time frame, you will have no rights under it.  This Release
shall not  become effective or enforceable until the seven day revocation period
has expired.



The agreement for payment of consideration in paragraph 2 will not become
effective until the seven day revocation period has passed.



                    This GENERAL  RELEASE is entered into between The Clorox
Company (hereinafter referred to as "Employer") and ___________________
(hereinafter referred to as "Employee").  Employer and Employee agree as
follows:

          1.          Employee's regular employment with Employer will terminate
as of __________, 20__.  Employee is ineligible for reemployment or
reinstatement with Employer.

          2.          Upon Employee's acceptance of the terms set forth herein,
the Employer agrees to provide the Employee with compensation and benefits set
forth in Section 6 of the Employment  Agreement  between  the  Employee  and 
the Employer effective as of ­­­­­­­­­­­­_______________, 20__, a copy of which
is attached as the first Exhibit to this General Release.  A complete
description of those benefits is attached as the second Exhibit to this General
Release.

          3(a)    In consideration of the Employer providing Employee this
compensation, Employee and Employee's heirs, assignees and agents agree to
release the Employer, all affiliated companies, agents and employees and each of
their successors and assigns (hereinafter referred to as "Releasees") fully and
finally from any claims, liabilities, demands or causes of action which Employee
may have or claim to have against the Releasees at present or in the future,
except claims for vested benefits, if any.  The claims released  may  include, 
but  are  not  limited  to,  any  tax  obligations  as  a  result of the 

payment of consideration referred to in paragraph 2, and claims arising under
federal, state or local laws prohibiting discrimination in employment, including
the Age Discrimination in Employment Act (ADEA) or claims growing out of any
legal restrictions on the Employer's right to terminate its employees.  Claims
of discrimination, wrongful

termination, age discrimination, and any claims other than for vested benefits
are hereby released.

            (b)   By signing this document, Employee agrees not to file a
lawsuit to assert such claims.  Employee also agrees that if Employee breaches
this provision, Employee will be liable for all costs and attorneys' fees
incurred by any Releasee resulting from such action.

          4.       By signing this document, Employee is also expressly waiving
the provisions of California Civil Code section 1542, which provides as follows:



"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."



                   By signing this document, Employee agrees and understands
that Employee is releasing unknown as well as known claims related to Employee's
employment in exchange for the compensation set forth above.

          5.          Employee agrees to maintain in complete confidence the
terms of this Release, except as it may be necessary to comply with a legally
compelled request for information.  It is agreed since confidentiality of this
Release is of the essence, damages for violation being impossible to assess with
precision, that $10,000 is a fair estimate of the damage caused by each
disclosure and is agreed to as the measure of damages for each violation.

          6.          Employee agrees to indemnify and hold Employer harmless
from and against any tax obligations for which Employee may become liable as a
result of this Release and/or   payments   made   pursuant  to   the  
Employment   Agreement,  other   than  tax obligations of the Employer resulting
from the nondeductibility of any payments made pursuant to this Release or the
Employment Agreement.

          7.          Agreeing to this Release shall not be deemed or construed
by either party as an admission of liability or wrongdoing by either party.

          8.          This Release, the Employment Agreement and the plan
documents of plans of The Clorox Company referred to in the Employment Agreement
set forth the entire agreement between Employee and the Employer.  This Release
and the Employment Agreement are not subject to modification except in writing
executed by both of the parties.  The Clorox Company plans referred to in the
Employment Agreement may be amended in accordance with the provisions of those
plans.


                    Employee acknowledges by signing below that Employee has not
relied upon any representations, written or oral, not set forth in this Release.









                                                                    

Employee







Dated:                                                        







THE  CLOROX  COMPANY









By:                                                              







Dated:                                                        









